Porter, J.
delivered the opinion of the court. The defendant and appellant moves to remand this case for a new trial.
The action is instituted on a promissory note, given to the plaintiff for his wages, as overseer on the plantation of the defendant in the year 1822.
The answer contains the general issue, and a plea, that the defendant was not bound to pay the note, because the plaintiff while acting in the capacity of overseer, did in violation of his duty, and by improper and cruel treatment to a negro girl, the property of defendant, cause her to drown herself; whereby he has sustained loss to the amount of one thousand dollars.
To this answer an interrogatory was annexed, calling on the plaintiff to state on oath, whether the note was not given for his wages as overseer. The judge refused to direct it to be answered.
There is no allegation, the defendant was ignorant of this fact when he gave his note. As, it occurred before the settlement of accounts, and execution of the instrument, there is a *586strong presumption, he knew it then; and it he did, it raises a strong presumption against the justice of the defence, that he should have given his note for $628, to the plaintiff for his wages as overseer, when at the same time the plaintiff owed him $1000.
Nicholls for the plaintiff, White for the defendant.
The judgment of the court below was correct. Answering the interrogatory, could not have been of any use to the defendant, for the claim set up was barred by prescription. The wrong complained of had been committed more than one year before filing the demand in reconvention, Par. 7, tit. 9, law 22. Doliole vs. Morgan, Vol. 2, 26, Inst. 4, 4, 1.
But as it is possible, the defendant did not acquire a knowledge of the injury until within twelve months preceding his putting in this plea, although he has not averred it, the judge decided legally, in reserving to him his right to enforce it in another action.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.